Citation Nr: 0531270	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite of the hands and feet.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for residuals of a foot 
fracture.

9.  Entitlement to service connection for a tailbone 
disability.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for glaucoma.

12.  Entitlement to service connection for dental trauma.

13.  Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from decisions by the RO in Waco, Texas in 
March 1992, April 1996, May 1996, March 1997, and April 1997 
that in pertinent part, determined that new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of frostbite of the hands and feet, 
denied service connection for hypertension, a shoulder 
disability, a back disability, a bilateral knee disability, 
sinusitis, flat feet, a tailbone disability, and denied 
entitlement to dental treatment.

This case also comes to the Board on appeal from a September 
2002 rating decision that denied service connection for 
diabetes mellitus and glaucoma, and from an October 2002 
rating decision that denied service connection for residuals 
of a foot fracture, and denied service connection for 
bilateral arthritis of the knees.  A personal hearing was 
held before an RO hearing officer in August 1996, and a 
hearing was held at the RO before the undersigned Veterans 
Law Judge (i.e., a Travel Board hearing) in May 2005.  

The Board notes that the RO adjudicated the claims for 
service connection for hypertension and entitlement to 
service connection for residuals of a foot fracture as 
whether new and material evidence had been received to reopen 
prior final denials of these claims.  As discussed below, the 
Board finds that these issues are more appropriately 
adjudicated as entitlement to service connection for 
hypertension and residuals of a foot fracture.  

The RO denied service connection for hypertension in an April 
1996 rating decision, and the Board construes the transcript 
of an August 1996 hearing as a timely notice of disagreement.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2005); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).  A statement of the case was issued in May 2003, and 
a timely substantive appeal was received in June 2003.  

In an August 1999 rating decision, the RO denied service 
connection for residuals of a foot fracture on the basis that 
the claim was not well grounded under the law then in effect.  
As the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), if a claim that was denied as not well 
grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is readjudicated "as if the denial or dismissal 
had not been made."  Id. at 1343-44.  Accordingly, the 
appeal of his claim for service connection for residuals of a 
foot fracture stems from the October 2002 rating decision.

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to service connection for 
genitourinary conditions.  As this issue is not currently in 
appellate status it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for sinusitis 
and urethritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for frostbite of the hands and feet 
was denied in a final RO decision in July 1986.  Evidence 
received since this RO decision is cumulative or redundant, 
or by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  The current hypertension began many years after service 
and was not caused by any incident of service.

3.  Any current right shoulder disability began years after 
service and was not caused by any incident of service.

4.  Any current back disability began years after service and 
was not caused by any incident of service.

5.  Any current knee disability began years after service and 
was not caused by any incident of service.

6.  The current pes planus began years after service and was 
not caused by any incident of service.

7.  Any current foot disability began years after service and 
was not caused by any incident of service.

8.  Any current tailbone disability began years after service 
and was not caused by any incident of service.

9.  The current diabetes mellitus began many years after 
service and was not caused by any incident of service.

10.  The current glaucoma began many years after service and 
was not caused by any incident of service.

11.  Current residuals of in-service dental trauma have not 
been demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for frostbite of the 
hands and feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  A foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

8.  A tailbone disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

9.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

10.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

11.  Dental trauma was not incurred in active service.  38 
U.S.C.A. §§ 1110; 1712 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in August 2002, October 2002, 
and September 2003, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as Statements 
of the Case (SOCs) dated in August 1992, June 1997, June 
2003, and July 2003, and Supplemental Statements of the Case 
(SSOCs) dated in May 2004, January 2005, and March 2005.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the June 2003 SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The Board notes that in August 1998, the Social Security 
Administration (SSA) determined that veteran was disabled as 
of August 1996, due to disabilities including bilateral 
degenerative joint disease of the knees, a brachial plexus 
injury of the right shoulder, chronic pain and sensory loss 
in the fingers secondary to frostbite damage, hypertension, 
and carotid stenosis.  Multiple attempts to obtain medical 
records pertaining to the SSA's decision have been 
unsuccessful.
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2005); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (while a SSA decision is not controlling for 
purposes of VA adjudication, it is pertinent to a veteran's 
claim.)  Similarly, attempts to obtain additional service 
medical records have been unsuccessful.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
medical records and examination reports, and SSA records.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions, 
including those raised at November 1992, August 1996, and May 
2005 VA hearings; service medical and personnel records; VA 
medical records; private medical records; information from 
the National Personnel Records Center; and information from 
the SSA.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Law and Regulations Regarding Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, arthritis, diabetes mellitus, and 
other organic diseases of the nervous system (including 
glaucoma), if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service connection may only be 
granted if there currently is a disability from a disease or 
injury in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that his claimed 
disabilities began in service, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995). 

1.  New and Material Evidence to Reopen a Claim for Service 
Connection for Frostbite of the Hands and Feet 

An unappealed January 1984 rating decision denied the 
veteran's claim for service connection for frostbite of the 
hands and feet, and an unappealed July 1986 RO decision 
denied an application to reopen a claim for service 
connection for frostbite of the hands and feet.  These RO 
decisions are final, with the exception that the claim for 
service connection for frostbite of the hands and feet may be 
reopened if new and material evidence has been submitted, and 
if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 7105, 5108; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

In July 1991, the veteran filed his current application to 
reopen the claim for service connection for frostbite of the 
hands and feet.  By a letter dated in March 1992, the RO 
informed him that new and material evidence was required to 
reopen his claim.  (Although the March 1992 letter does not 
appear to be a rating decision on the issue of whether new 
and material evidence has been received to reopen a claim for 
frostbite of the hands and feet, the RO treated it as such in 
its subsequent statement of the case and supplemental 
statement of the case.)  

A notice of disagreement was received from the veteran in May 
1992, a statement of the case was issued in August 1992, and 
an RO hearing was conducted in November 1992.  The Board 
construes the transcript of this hearing as a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005); see also Tomlin, 
supra, 5 Vet. App. 355 (1993).  Although the RO thereafter 
issued a supplemental statement of the case in December 1992, 
no further action was taken on this appeal until another 
claim was received from the veteran in November 1995.

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2005).]

Evidence available at the time of the final RO decisions will 
be briefly summarized. The veteran served on active duty in 
the Army from 1965 to 1967.  Service medical records are 
negative for frostbite.  In a September 1967 report of 
medical history, the veteran denied a history of foot 
trouble.  His September 1967 service separation examination 
showed no abnormalities with respect to his hands and feet.  
In December 1983, the veteran contended that he incurred 
frostbite of the hands and feet at Fort Bragg in 1966 and 
1967.  The RO also considered a January 1984 letter from a 
private physician, M. C. Barnes, MD, to the effect that he 
had treated the veteran in February 1983 for a disease of two 
fingernails, diagnosed as onychodystrophy, cause 
undetermined.  The RO also considered VA medical records 
dated in June 1986 reflecting that the veteran gave a history 
of frostbite and reported that his fingernails and toenails 
had broken easily for the past two years.  On dermatology 
consult, the examiner diagnosed dystrophic fingernails with 
no pathology.  No treatment was needed.  In June 1986, the 
veteran contended that he incurred frostbite of the hands and 
feet in the fall of 1966.  Medical evidence available at the 
time of the July 1986 rating decision did not show the 
condition during service, and it did not link post-service 
frostbite residuals to service. 

Evidence submitted since the July 1986 rating decision 
includes the veteran's testimony at an RO hearing in November 
1992.  He reiterated his contentions to the effect that he 
was frostbitten during service.  He said that he was exposed 
to extreme cold during a survival course at "raider school" 
at Fort Bragg, and got frostbite on his hands and feet.  He 
testified that he did not go to sick call at the time because 
he would have been kicked out of the school.  He said his 
fingernails did not start falling off until after separation 
from service.

Medical records from the Texas Department of Corrections 
reflect that in April 1995, the veteran complained of foot 
pain for 30 years since he had frostbite of the feet during 
military service.  The examiner noted that he had flat feet, 
and diagnosed normal feet.

At an August 1996 RO hearing, the veteran reiterated his 
prior assertions, and testified that he was first diagnosed 
with frostbite of the hands and feet in 1972 or 1973, when he 
first noticed his fingernails changing and coming off.  He 
said he was treated for this condition by a doctor when he 
was working for a railroad.  He said several doctors told him 
his fingernail problems were caused by cold exposure.  At a 
May 2005 Travel Board hearing, the veteran essentially 
reiterated his assertions.  

The veteran's current assertions that he incurred frostbite 
of the hands and feet during service are redundant, not new, 
and are therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

An April 1998 private medical record from P. Pryor, MD, 
reflects that the veteran reported that his distal fingers 
were damaged by frostbite.  On examination, the veteran's 
skin was thin and shiny on all fingertips, and there were 
dystrophic nails.  The pertinent diagnosis was "chronic pain 
from frost bite injury (military)."  Other medical records 
also reflect that the veteran has reported that he incurred 
frostbite of the hands and feet during service.

With respect to Dr. Pryor's medical opinion, as well as those 
of other doctors who diagnosed frostbite residuals based 
solely on the veteran's reported history of in-service 
frostbite of the hands and feet, the Board notes that this 
purported predicate fact has simply never been proven, nor 
has new and material evidence been submitted which focuses on 
such predicate fact.  As noted above, service medical records 
are negative for treatment of frostbite of the hands and 
feet.  There are no contemporaneous documents of treatment 
for frostbite of the hands and feet in service, or after 
service.  Inasmuch as Dr. Pryor's letter is based on an 
unsubstantiated lay history from the veteran and on a factual 
predicate that was previously rejected in the 1986 RO 
decision, the opinion has no probative value and is not 
material evidence.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).

Medical evidence received since the 1986 RO decision still 
does not show frostbite of the hands and feet in service.  No 
new and material evidence has been submitted on this issue.  
The Board concludes that new and material evidence has not 
been submitted since the July 1986 RO decision which denied 
the veteran's most recent claim for entitlement to service 
connection for frostbite of the hands and feet.  Thus, the 
claim has not been reopened, and the July 1986 RO decision 
remains final.

2.  Service Connection for Hypertension

The veteran claims service connection for hypertension, which 
he asserts was incurred during military service.  On entrance 
medical examination in September 1965, his blood pressure was 
132/86.  In a September 1965 report of medical history, he 
denied a history of high or low blood pressure.  In a 
September 1967 report of medical history, he denied a history 
of high or low blood pressure.  On separation medical 
examination in September 1967, his blood pressure was 110/70.  
The service medical records are negative for a diagnosis of 
chronic hypertension.

The first post-service diagnosis of hypertension is dated in 
1995, almost 30 years after separation from service.  A March 
1995 medical record from the Texas Department of Corrections 
reflects that he reported that he had been treated for 
hypertension for the past ten years.  The examiner diagnosed 
hypertension.  Subsequent medical records reflect treatment 
for hypertension.

At an August 1996 RO hearing, the veteran testified that 
during service, a doctor told him he was a candidate for 
hypertension.  He said he was not treated for hypertension 
during service.  He said he was first diagnosed with 
hypertension in 1968, but he did not remember the doctor's 
name.

A February 1997 physician's statement completed by a VA 
doctor reflects that he diagnosed hypertension.

An April 1998 private medical record from Dr. Pryor reflects 
that the veteran gave a history of high blood pressure.  On 
examination, his blood pressure was 136/84.  The pertinent 
diagnosis was high blood pressure.

At a May 2005 Travel Board hearing, the veteran contended 
that his hypertension was aggravated by service.  He said he 
was not treated for this condition in service.  He stated 
that he was treated for hypertension within one year after 
separation from service, by his employer, and also by private 
doctors, but that records of such treatment were unavailable.

The veteran has asserted that he incurred hypertension during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no evidence of hypertension during service or within 
the first post-service year.  There is no medical evidence 
linking any current hypertension with military service, as 
required for service connection.  Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

3.  Service Connection for a Right Shoulder Disability

The veteran contends that he had a right shoulder injury 
during service, and incurred a right shoulder disability as a 
result.

Service medical records are negative for a right shoulder 
injury and for a diagnosis of a chronic right shoulder 
disability.  On separation medical examination in September 
1967, the veteran's upper extremities were listed as normal.

The first post-service diagnosis of a right shoulder 
disability is dated in the 1990s.  
A March 1995 report of medical history from the Texas 
Department of Corrections reflects that the veteran reported 
that he incurred a back injury in 1980.  He said he was 
treated by a neurosurgeon at a private hospital in 1980 for a 
right shoulder and back injury.  VA outpatient treatment 
records dated in March 1996 reflect that the veteran reported 
that he injured his right shoulder in a work-related injury 
in 1980, when he jumped off a diesel engine and landed on his 
elbow.

At an August 1996 RO hearing, the veteran testified that 
during service, he hurt his right shoulder during a fall on 
the obstacle course.  He said he was not treated for this 
injury.  He also reported being injured in an automobile 
accident in 1979.  He said he reinjured the right shoulder 
after service in 1980 while working for a railroad.

A February 1997 physician's statement completed by a VA 
doctor reflects that he diagnosed osteoarthritis of multiple 
joints, including the right shoulder.  He also diagnosed 
nerve damage to the right shoulder.  Subsequent VA medical 
records reflect treatment for these conditions.

An April 1998 private medical record from Dr. Pryor reflects 
that the veteran reported that he had nerve damage in his 
right arm from jumping off a train.  The pertinent diagnosis 
was brachial plexus injury.

At a May 2005 Travel Board hearing, the veteran testified 
that during service, he hurt his right shoulder during a 
parachute jump, and on an obstacle course.

The veteran has asserted that he incurred a right shoulder 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.  

There is no evidence of a right shoulder injury or disability 
during service, and no evidence of arthritis of the right 
shoulder within the first post-service year.  Some of the 
medical evidence suggests that the veteran's current right 
shoulder disability is related to a post-service right 
shoulder injury in 1980.  There is no medical evidence 
linking any current right shoulder disability with military 
service, as required for service connection.  Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

4.  Service Connection for a Back Disability

The veteran contends that he had a back injury during 
service, and incurred a back disability as a result.

Service medical records reflect that in a September 1965 
report of medical history, the veteran reported that prior to 
service, he bruised his right lung and the right side of his 
back.  The reviewing examiner noted that the veteran reported 
that he was injured in a car accident, and had occasional 
pain in his right chest and right back.  On entrance medical 
examination in September 1965, the veteran's spine was listed 
as normal.  In a September 1967 report of medical history, 
the veteran denied a history of recurrent back pain.  On 
separation medical examination in September 1967, the 
veteran's spine was listed as normal.  Service medical 
records are negative for a back injury and for a diagnosis of 
a chronic back disability.  

Post-service medical records are negative for a back 
disability until the 1990s.  A March 1995 report of medical 
history from the Texas Department of Corrections reflects 
that the veteran reported that he incurred a back injury in 
1980.  He said he was treated by a neurosurgeon at a private 
hospital in 1980 for a right shoulder and back injury.

At an August 1996 RO hearing, the veteran testified that 
during service, he hurt his back during a fall on the 
obstacle course.  He said he was not treated for this injury.
He reported being injured in an automobile accident in 1979. 

A February 1997 physician's statement completed by a VA 
doctor reflects that he diagnosed osteoarthritis of multiple 
joints, including the cervical spine.  Subsequent VA medical 
records reflect treatment for this condition.  A February 
1998 VA X-ray study of the lumbosacral spine showed minimal 
spurring of the lumbar bodies.  Subsequent medical records 
reflect treatment for back pain.

The veteran has asserted that he incurred a back disability 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.

There is no evidence of a back injury or disability during 
service, and no evidence of arthritis of the spine within the 
first post-service year.  Some of the medical evidence 
suggests that the veteran's current back disability is 
related to a post-service back injury in 1980.  There is no 
medical evidence linking any current back disability with 
military service, as required for service connection.  
Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

5.  Service Connection for a Bilateral Knee Disability

The veteran contends that he had a knee injury during 
service, and incurred a bilateral knee disability as a 
result.

Service medical records are negative for a knee injury and 
for a diagnosis of a chronic knee disability.  On separation 
medical examination in September 1967, the veteran's lower 
extremities were listed as normal.

The first post-service diagnosis of a knee disability is 
dated in the 1990s.  A March 1995 medical record from the 
Texas Department of Corrections reflects that the examiner 
diagnosed laxity of the ligaments of the right knee.  A 
September 1996 VA X-ray study of the right knee showed mild 
degenerative changes.

At an August 1996 RO hearing, the veteran testified that he 
injured his right knee during an escape and evasion obstacle 
course.  He did not seek medical treatment for his injury.  
He said the knee was sore for two or three years.  He said a 
doctor told him he had a torn ligament in his leg in 1968.

A February 1997 physician's statement completed by a VA 
doctor reflects that he diagnosed osteoarthritis of the right 
knee.  Subsequent VA medical records reflect treatment for 
this condition.  A June 1998 X-ray study of the knees showed 
an unremarkable right knee and degenerative arthritis in the 
left knee.

An April 1998 private medical record from Dr. Pryor reflects 
that the veteran reported that he had degenerative joint 
disease in both knees secondary to ligament damage and 
"diffuse degenerative."  The pertinent diagnosis was 
"degenerative joint disease both knees (right unstable) 
(military)."  Dr. Pryor's opinion is based solely on the 
veteran's reported history of in-service knee injuries and 
does not constitute competent medical evidence of causality.  
Kowalski; LeShore. 

The veteran has asserted that he incurred a bilateral knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.

There is no evidence of a knee injury or chronic knee 
disability during service, and no evidence of arthritis of 
the knees within the first post-service year.  There is no 
medical evidence linking any current knee disability with 
military service, as required for service connection.  
Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee disability, 
including arthritis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

6.  Service Connection for Pes Planus

The veteran essentially contends that he had pes planus (flat 
feet) prior to service and that they were aggravated by 
service.

In a September 1965 report of medical history, the veteran 
denied a history of foot trouble.  Pes planus was not noted 
on entrance medical examination in September 1965, and his 
feet were listed as normal.  Hence, the veteran's feet are 
presumed to have been in sound condition on entry into 
military service, unless clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  See 38 C.F.R. 
§ 3.304(b).

In a September 1967 report of medical history, the veteran 
denied a history of foot trouble.  Pes planus was not noted 
on separation medical examination in September 1967, and his 
feet were listed as normal.  Service medical records are 
negative for treatment or diagnosis of pes planus.

Post-service medical records are negative for pes planus 
until the 1990s.  Medical records from the Texas Department 
of Corrections reflect that in April 1995, the veteran 
complained of foot pain for 30 years since he had frostbite 
of the feet during military service.  The examiner noted that 
he had flat feet, and diagnosed normal feet.

VA outpatient treatment records, dated in July 2000, reflect 
that the veteran had bilateral plantar calcaneal spurs and 
osteoarthritis in both feet.  An August 2000 podiatry note 
reflects that the veteran had genu valgum and pes planus.  
The diagnostic assessment was compensated rear foot varus 
secondary to genu valgum, and severe degenerative joint 
disease bilaterally.

Private medical records from K. Loya, D.P.M., dated from 2000 
to 2002, reflect treatment for various foot complaints.  A 
March 2000 treatment note reflects that the veteran was 
diagnosed with semi-rigid pes planus deformity, bilaterally, 
with advanced degenerative changes of the subtalar and 
midtarsal joints, and diabetes mellitus with mild peripheral 
neuropathy.

The veteran has asserted that he had pes planus prior to 
service, and that this condition was aggravated by service.  
As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu, supra.

There is no evidence of pes planus on entry into service or 
during service.  There is no medical evidence linking the 
current pes planus with military service, as required for 
service connection.  Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for pes planus.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  

7.  Service Connection for Residuals of Foot Fracture

By a statement dated in September 1998, the veteran contended 
that he had a foot fracture in a parachute jump during 
service, and incurred a foot disability as a result.  He said 
he was not treated for this injury in service.

In a September 1965 report of medical history, the veteran 
denied a history of foot trouble.  On entrance medical 
examination in September 1965, the veteran's feet were listed 
as normal.  In a September 1967 report of medical history, 
the veteran denied a history of foot trouble.  On separation 
medical examination in September 1967, the veteran's feet 
were listed as normal.  Service medical records are negative 
for a foot fracture and for a diagnosis of a chronic foot 
disability.  

The first post-service diagnosis of a foot disability is 
dated in the mid-1990s.  A June 1995 X-ray study of the left 
foot from the Texas Department of Corrections reflects that 
there was some arthritic change without other evidence of 
pathology.  A June 1995 treatment note reflects that he was 
diagnosed with plantar fasciitis.

A June 1997 VA X-ray study of the veteran's feet reflects 
that the veteran reported that he had a bone fracture in his 
foot years ago.  On examination, the examiner noted bilateral 
osteophytes, and found no evidence of fracture.  A July 2000 
X-ray study shows that the veteran reported a history of 
forefoot fractures of both feet.  The examiner found no 
evidence of fracture or dislocation.  The examiner added that 
a previous soft tissue injury could not be ruled out as the 
cause of his degenerative bone spurring.  Similar findings 
were shown on X-ray study in August 2000.  

A July 2000 VA podiatry note reflects that the veteran was 
told he had arthritic changes and heel spurs, and he was 
upset that fractures were not seen on the X-ray studies.  A 
July 2000 addendum reflects that a physical examination of 
the veteran's feet was essentially within normal limits.  An 
August 2000 VA podiatry note reflects that the veteran 
reported that he was a paratrooper in service and sustained a 
fracture in his left foot.  The diagnostic assessment was 
compensated rear foot varus secondary to genu valgum, and 
severe degenerative joint disease bilaterally.

An undated private medical record from K. Loya, D.P.M. 
reflects that the veteran was diagnosed with advanced 
degenerative changes (osteoarthritis) in both feet, and an 
old avulsion fracture of the styloid process of the left 5th 
metatarsal, with healed avulsion fracture of the medial 
cuneiform of the left foot.

By a letter dated in August 2002, Dr. Loya said the veteran 
presented to her office in May 2000 with complaints of 
bilateral foot pain.  He reported that he sustained an old 
military injury many years ago, and also had frostbite of the 
feet during military service.  She opined that the findings 
shown on X-ray study could have been caused due to his 
activities in the military.  She said that the degenerative 
changes in his feet could have been present despite any 
military activity, but it was more likely than not that the 
changes seen around the fifth metatarsal were secondary to 
injury sustained while he performed military duties.

By a letter dated in August 2003, Dr. Loya reiterated her 
interpretation of X-ray studies of the veteran's feet, and 
added that clinically, the veteran had no symptoms in regards 
to these findings, and had no treatment for these particular 
injuries under her care.  She concluded, "It is possible 
that he may have sustained these injuries while on active 
duty."

An August 2004 private medical record from S. M. Munroe, MD, 
reflects that he examined the veteran's feet and reviewed X-
ray studies.  The diagnostic assessment was primarily midfoot 
degenerative changes diffusely, left slightly worse than 
right, with evidence of remote trauma to left foot and ankle.  
By a letter dated in November 2004, Dr. Munroe stated that an 
X-ray study showed findings that most likely represented an 
old fracture of the posterior malleolus of the tibia.

The veteran has asserted that he incurred a fracture of bones 
of the foot during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu, supra.

There is no evidence of a foot injury or disability during 
service, and no evidence of arthritis of the feet within the 
first post-service year.  There is no medical evidence 
linking any current foot disability with military service, as 
required for service connection.  Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a foot 
fracture.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.  

8.  Service Connection for a Tailbone Disability

The veteran contends that he had a tailbone injury in a 
parachute jump during service, and incurred a tailbone 
disability as a result.

Service medical records are negative for a tailbone injury 
and for a diagnosis of a chronic tailbone disability.  On 
separation medical examination in September 1967, the 
veteran's spine was listed as normal.

An April 1996 VA outpatient treatment record reflects that 
the veteran complained of coccyx (tailbone) pain when he sat 
on something hard.  The pertinent diagnosis was coccydynia 
(pain in the coccygeal region).

At an August 1996 RO hearing, the veteran testified that he 
had a tailbone problem in which his tailbone cut into his 
skin if he sat too long, and that he was forced to sit for 
long periods during service.  He said he was never treated 
for this condition during service.  He said he was diagnosed 
with this condition after service in 1968 by his family 
practitioner, but that the records were unavailable.

The veteran has asserted that he incurred tailbone disability 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.

There is no evidence of a current diagnosis of a current 
tailbone disability, other than pain, and there is no medical 
evidence linking such pain, or coccydynia, with military 
service.  See Hickson, supra; Degmetich, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for a tailbone disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

9.  Service Connection for Diabetes Mellitus

Initially, the Board notes that the veteran did not serve in 
Vietnam, and thus he is not presumed to have been exposed to 
herbicides.  Accordingly, service connection may not be 
granted for diabetes mellitus based on a presumption of 
herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005). 

The veteran contends that diabetes mellitus was incurred or 
aggravated during service.  

Service medical records are negative for diabetes mellitus.  
On separation medical examination in September 1967, diabetes 
mellitus was not diagnosed, and a urinalysis was negative for 
any indication of the condition.

The first post-service diagnosis of diabetes mellitus is 
dated in 1999.  An April 1999 VA outpatient treatment record 
reflects a diagnosis of type II diabetes mellitus.  
Subsequent medical records reflect treatment for diabetes 
mellitus.

The veteran has asserted that he incurred diabetes mellitus 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.

There is no evidence of diabetes mellitus during service, and 
no evidence of diabetes mellitus within the first post-
service year.  There is no medical evidence linking the 
current diabetes mellitus with military service, as required 
for service connection.  Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

10.  Service Connection for Glaucoma

The veteran contends that he incurred glaucoma during 
service.

Service medical records are negative for glaucoma.  On 
separation medical examination in September 1967, his eyes 
were listed as normal.

The first post-service diagnosis of glaucoma is dated in 
1998.  A November 1998 VA outpatient treatment record from 
the eye clinic reflects that an optometrist indicated a 
diagnostic assessment of suspected glaucoma.  VA outpatient 
treatment records dated in 2002 reflect treatment for primary 
open-angle glaucoma in both eyes.  Subsequent medical records 
reflect treatment for glaucoma.

The veteran has asserted that he incurred glaucoma during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu, supra.

There is no evidence of glaucoma during service, and no 
evidence of glaucoma within the first post-service year.  
There is no medical evidence linking the current glaucoma 
with military service, as required for service connection.  
Hickson, supra.

The preponderance of the evidence is against the veteran's 
claim for service connection for glaucoma.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  

11.  Entitlement to Service Connection for Dental Trauma

Records reflect that in August 1968, the veteran reported 
having several fillings during service.

An October 1968 dental rating sheet noted that the veteran 
underwent a Class II dental examination at discharge from 
service, and that tooth 29 was filled in service and was 
service-connected.

By a statement dated in May 1996, the veteran contended that 
he suffered an in-service traumatic injury to his right jaw 
and teeth.  In May 1997, he claimed entitlement to VA dental 
treatment.

By a statement dated in May 2004, the veteran related that he 
had trauma to five teeth during service and had since lost 
one of those teeth.

At a May 2005 Travel Board hearing, the veteran testified 
that during a race in service, he fell and hit his face on a 
rock, cracking a tooth, which is now missing.  He said the 
tooth was removed after service.

Since the filing of the veteran's claim, the regulations 
pertaining to dental conditions have been revised, effective 
from June 8, 1999, but the revisions primarily involved 
reorganization of the regulations, and there were no changes 
that would affect the outcome of this case.

The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2005).

The veteran claims service connection for a dental condition.  
His service dental records show routine dental treatment 
including treatment for caries.  Despite the veteran's 
current contentions, service medical and dental records show 
no dental trauma to any teeth.  The veteran underwent a Type 
2 dental examination in July 1967, prior to separation from 
service, and received fillings.  Post-service medical records 
show no residuals of dental trauma.  The evidence shows no 
other current dental condition that might be linked to 
service trauma or other incidents of service.

In the absence of competent evidence of a link between any 
current dental condition and service, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for dental trauma and the claim must be 
denied.  Since the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.  




ORDER

New and material evidence has not been received to reopen a 
claim for service connection for frostbite of the hands and 
feet.

Service connection for hypertension is denied.

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for pes planus is denied.

Service connection for residuals of a foot fracture is 
denied.

Service connection for a tailbone disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for glaucoma is denied.

Service connection for dental trauma is denied.


REMAND

With respect to the claim for service connection for 
sinusitis, although further delay is regrettable, the Board 
finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The veteran essentially contends that he had sinusitis before 
service and that it was aggravated by such service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Service medical records reflect that in a September 1965 
report of medical history, the veteran reported a history of 
sinusitis and hay fever.  The reviewing examiner noted that 
he had allergic rhinitis.  The veteran's sinuses were listed 
as normal on entrance medical examination in September 1965.  
Service medical records reflect that in a September 1967 
report of medical history, the veteran reported a history of 
sinusitis, and chronic or frequent colds.  The reviewing 
examiner noted that he had occasional sinusitis with no 
medication.  On separation examination in September 1967, the 
veteran's sinuses were listed as normal.  Post-service 
medical records dated from the 1990s reflect ongoing 
treatment for chronic allergic rhinitis and sinusitis.  At an 
October 2003 VA examination, the examiner diagnosed history 
of sinusitis, with a normal examination.

The Board finds that the record does not contain sufficient 
information, and that a VA examination is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for a VA examination to 
determine the etiology of current sinusitis.

With respect to the veteran's claim for service connection 
for urethritis, the Board notes that in a December 1998 
decision, the RO denied service connection for urethritis.  
In February 1999, the RO received a statement from the 
veteran regarding his claim for urethritis.  In this document 
the veteran disputed the RO's denial of service connection 
for urethritis, and it appears he wants to appeal the matter.  
The Board finds that this is a sufficient and timely notice 
of disagreement with the RO's denial of service connection 
for urethritis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2005).  Thus this issue must be remanded to the RO 
for issuance of a statement of the case, and to give the 
veteran an opportunity to thereafter perfect an appeal of 
this issue by filing a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination to the 
etiology and/or onset of any sinusitis 
found to be present.  All necessary 
testing should be performed.  The claims 
folder should be reviewed by the 
examiner, and the examination report 
should reflect that this was done.

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any current sinusitis 
is related to military service.  If 
sinusitis is not found on examination, 
the examiner should discuss the pertinent 
findings contained in the post-service 
medical records and discuss whether the 
veteran has a chronic sinus disability.  
A complete rationale for any opinion 
expressed should be included in the 
report.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for sinusitis.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

3.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
urethritis, and he should be given an 
opportunity to thereafter perfect an 
appeal of this issue by filing a timely 
substantive appeal.  If, and only if, the 
veteran perfects an appeal of this issue, 
the RO should return the case to the 
Board for review of such issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


